Case 7:19-cr-00290 Document1 Filed on 01/30/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Texas

United States of America
V.

CaseNo. }°. \a my 208

Christopher Bryan GARZA
YOB: 1989 USC

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 29, 2019 in the county of Hidalgo. in the

 

 

Southern District of Texas , the defendant(s) violated:

Code Section Offense Description

21 USC § 952 Knowingly and intentionally import into the United States from Germany :

21 USC § 841 ‘ approximately 250 grams of Methylenedioxymethamphetamine, a Schedule |
controlled substance, and did knowingly and intentionally possess with the
intent to distribute approximately 250 grams of
Methylenedioxymethamphetamine, a Schedule | controlled substance.

This criminal complaint is based on these facts:

See "Attachment A"

@ Continued on the attached sheet.

 

| d
\ oo on h— Complainant's signature

Quintin R. Moses / HSI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 01/30/2019 ~ Grelay CZ

Lo , Judge’s signature

City and state: McAlien, TX Juan F. Alanis, U.S. Magistrate Judge

Printed name and title

 
Case 7:19-cr-00290 Document1 Filed on 01/30/19 in TXSD Page 2 of 2

ATTACHMENT A.

On January 24, 2019, Homeland Security Investigations, Newark, NJ (HSI Newark) contacted HSI,

. McAllen, TX (HSI McAllen) regarding a DHL package (hereinafter referred to as “the package”)
intercepted from an international shipment that contained a brown crystalline substance. HSI Newark
advised’ HSI McAllen that the shipment was intercepted by Customs and Border Protection Officers —

. (CBPOs) at the Newark Port of Entry (POE Newark). POE Newark CBPOs conducted a field analysis of
the brown crystalline substance, which resulted in a presumptive positive for Methylenedioxy
methamphetamine (MDMA), a Schedule I controlled substance. HSI Newark advised the package was
sent from Germany and scheduled to be delivered to “Christopher B. Garza” at an apartment in McAllen,
TX (hereinafter referred to as “the apartment”). On January 24, 2019, HSI Newark sent the MDMA to
HSI McAllen to facilitate a controlled delivery.

On January 29, 2019, HSI McAllen Mid-Valley Strike Force conducted a controlled delivery of the
MDMA at the apartment. A Mid-Valley Strike Force Task Force Officer (TFO) posing as a delivery
driver contacted Christopher Bryan GARZA at the apartment. GARZA told the TFO posing as a delivery
driver that he’d been awaiting the arrival of the package. GARZA signed a manifest that indicated he was
in receipt of the package.

On January 29, 2019, following the delivery of the package, HSI McAllen Mid-Valley Strike Force
executed a search warrant at the apartment. Upon making entry into the apartment, GARZA was observed
opening the contents of the package that contained the MDMA.

A search of the residence revealed approximately two-hundred fifty (250) grams of MDMA.

During an interview of GARZA, GARZA admitted that during the first week of January 2019, a third-
party associate of his asked him to receive the package at his residence (the apartment) in exchange for
one thousand dollars ($1,000.00) in U.S. currency. GARZA admitted he thought the package would
contain something illegal but would not specify what type of illegal items. GARZA admitted he was
supposed to coordinate a subsequent delivery of the package upon his receipt of the package with the
third-party that agreed to pay him $1,000.00 to accept the package. GARZA stated that the third-party
that asked him to accept the package distributes MDMA. GARZA admitted that he coordinated MDMA
drug sales with the third-party that asked him to receive the package, another wholesale MDMA supplier,
and other third-party MDMA purchasers. -

GARZA provided consent to search his cellular telephone. A review of GARZA’s cellular telephone
revealed text message conversations on January 29, 2019, between GARZA’s telephone number and an
unknown third-party regarding the arrival of a DHL package and MDMA. GARZA’s cellular telephone
also revealed text messages that included pictures of a brown crystalline substance packaged for sale sent
from GARZA’s telephone number to the third-party that requested GARZA accept the package. During
an interview, GARZA stated the picture of the brown crystalline substance was MDMA and stated the
picture was taken at the apartment.

Based on the facts of the investigation, probable cause exists to believe Christopher Bryan GARZA
intentionally and knowingly unlawfully imported a controlled substance (Methylenedioxy
methamphetamine) into the United States from Germany in violation of 21 USC § 952 — Importation of a
Controlled Substance and intentionally and knowingly unlawfully possessed a controlled substance
(Methylenedioxymethamphetamine) with the intent to distribute in violation 21 USC § 841 — Possession
with Intent to Distribute a Controlled Substance.
